RESUMEN EJECUTIVO
PROGRAMA DE
ADECUACION Y

MANEJO AMBIENTAL

PLANTA DE EMPAQUE DE
PRODUCTO FRESCO, EMPRESA
DANPER TRUJILLO S.A.C.

Presentado en la Audiencia Pública el 09 de Febrero 2013

Jefe del Proyecto: Ing. Zinnia Ibáñez Calle

Cliente: DANPER TRUJILLO S.A.C

FEBRERO 2013
1. INTRODUCCIÓN

La importancia del Programa de Adecuación y Manejo Ambiental (PAMA) es asegurar el desarrollo sostenible de
las actividades de la empresa, por ello la empresa DANPER TRUJILLO SAC, Planta de Empaque de Producto
Fresco siguiendo con la estrategia nacional de conservación del ambiente y fomentando el desarrollo
socioeconómico del área de influencia directa e indirecta, ha elaborado el Programa de Adecuación y Manejo
Ambiental.

El presente documento es útil para dar a los interesados una idea integral de las actividades que se vienen
desarrollando en la empresa, mediante una descripción general del PAMA, a la vez se desarrolla un conjunto de
medidas de carácter técnico, preventivo, correctivo y mitigante para tratar los impactos ambientales que pudieran
generarse producto del desarrollo de las actividades de la empresa.

1.1 Antecedentes

La empresa DANPER TRUJILLO SAC, a través del Ministerio de Agricultura, se ve obligada a cumplir los
lineamientos de la norma sistema de evaluación de impacto ambiental (Ley N* 27446) a cumplir con un programa
de adecuación y manejo ambiental (PAMA). DANPER TRUJILLO SAC cumple con los requisitos de Legislación
Ambiental, Salud y Seguridad tal como lo acreditan los siguientes documentos:

+ Licencia de funcionamiento, emitida por la Municipalidad Distrital de Salaverry con Expediente N* 00286,
según la resolución Directoral N* 017 2012 DAT-MDS, según el cual autoriza la compatibilidad de uso de
suelo ya que la zona donde se ubica la empresa de acuerdo a la zonificación establecida por la
Municipalidad de Provincial de Trujillo se encuentra en una zona de Reglamentación especial.

+ Certificado de Inspección Técnica de Seguridad-INDECI

+  BASC- Business Alliance Secure Commerce

+  GMP- Good Manufacturing Practices

+  HACCP-I1SO 9001

+  BRC- BRITISH RETAIL CONSORTIUM (BRC)

+ 180 14001

+ OHSAS 18001

1.2 Objetivos

+ Identificar los impactos ambientales que la actividad en curso viene ocasionando al ambiente.

+ Proponer y establecer las medidas de mitigación, control, remediación o rehabilitación ambiental que deberán
implementarse para que la operación logre reducir sus niveles de contaminación ambiental hasta alcanzar los
Límites Máximos Permisibles (LMP) establecidos y se asegure el cumplimiento de las normas ambientales
vigentes.

+ Diseñar e implementar un Plan de Manejo Ambiental para la operación.

+ Presentar el diagnóstico ambiental de las operaciones actuales.

+ Identificar los impactos ambientales producidos por la operación de la empresa.

+  Priorizar las acciones e inversiones que son necesarias realizar.

+ Establecer medidas de restauración a fin de lograr reducir o eliminar las emisiones y/o vertimientos y poder
cumplir con los límites máximos permisibles establecidos.

+ Establecer medidas de protección, prevención, atenuación, restauración y compensación de los efectos
perjudiciales que se produzcan.

+ Plantear acciones para afrontar situaciones de riesgo y accidentes durante el funcionamiento de la empresa.

2. BASE LEGAL

+ Constitución Política del Perú

+ Ley 28611 “Ley General del Ambiente”.

+ Código Penal - Título XIII: Delitos contra la Ecología - Decreto Legislativo N* 635.

+  LeyN' 29263 “Ley que modifican diversos artículos del código penal y la ley general del ambiente”

DANPER TRUJILLO SAC ECOCONSULT PERU SAC
+ Ley del Sistema Nacional de Evaluación del Impacto Ambiental - Ley N*27446

+  LeyN? 27314 del 21 de julio del 2000. “Ley General de Residuos Sólidos y su Modificatoria mediante el

+  D.SN*057-2004-PCM “Reglamento de Ley General de Residuos Sólidos”

+ D.S.N*”074-2001-PCM. “Aprueban el reglamento de Estándares Nacionales de calidad Ambiental del Aire”.

+  D.S003-2008-MINAM “Aprueban el reglamento de Estándares Nacionales de calidad Ambiental del Aire”:

+  D.SN* 085-2003-PCM “Reglamento de Estándares Nacionales de calidad Ambiental para Ruido”

+ Occupational Safety and Health Administration (OSHA). Exposición de Ruidos fijados por la Administración de
Salud y Seguridad Ocupacional (OSHA).

+  D.S. 043-2006 AG. Aprueban categorización de especies amenazadas de flora silvestre

+ D.S. 034-2004 AG. Aprueban categorización de especies amenazadas de fauna silvestre y prohíben caza,
captura, tenencia, transporte o exportación con fines comerciales.

+ D.S.N*017-2009-AG. Aprueban Reglamento de Clasificación de tierras por su capacidad de uso mayor

+ — D.S.N” 013-2010-AG.- Aprueban Reglamento para la Ejecución de Levantamiento de Suelos.

+ — D.S.N” 002-2008-MINAM. Estándares Nacionales de calidad Ambiental para Agua.

En el marco institucional, las entidades de mayor importancia son:

Ministerio de Agricultura

Ministerio del Ambiente

Autoridad Nacional del Agua (ANA)

Servicio Nacional de Áreas Naturales Protegidas (SERNANP)
Organismo de Evaluación y Fiscalización Ambiental (OEFA)

Gobierno Regional de La Libertad y Municipalidad Provincial de Trujillo

3. LINEA BASE AMBIENTAL

4.1 Área de Influencia Directa (AID)

El área de influencia directa considerada abarca un área de 0.0534km?, comprende por el oeste, este, norte y sur
principalmente zonas agrícolas del Fundo Muchik y las propias instalaciones de la Planta de Empaque de
Producto Fresco.

4.2 Área de Influencia Indirecta (All)

Está constituido por los campos vecinos del Fundo Muchik. Contempla un área de 0.11725 Km?, sin embargo
comprende una zona netamente agrícola, no existiendo dentro de esta área, zonas urbanas de reserva cultural y/o
nacional o afines.

Mapa del Área de Influencia Directa e Indirecta

Elaborado por: — [Fecha:

Í eL
OCTUBRE
>» 2012
DEEUPAQUE
DEPRODUSTO FRESCO
MAPA N*02
i H
MAPA :
pe AREA
Í > DE
INFLUENCIA

Leyenda
(O Panta e Empaque e Prodacto Fresco.
O eras ntveneninaraci

O errado tuerca decia

A. Medio Físico:
DANPER TRUJILLO SAC ECOCONSULT PERU SAC
El proyecto, se encuentra ubicado políticamente en el distrito de Salaverry, perteneciente a la Provincia
de Trujillo dentro de la jurisdicción del Departamento de La Libertad.

Fisiografía: El relieve de esta zona corresponde al de una costa de emersión. Las costas de emersión
se caracterizan por presentar una elevación local de la corteza terrestre cerca del borde del continente.
Clima y Meteorología: Clima caracterizado por la aridez debido a la ausencia de lluvias en todo el año
y con tan sólo pequeñas garúas o lloviznas durante el invierno. La temperatura media mensual entre 17.3
*C y 22.6 *C. La humedad atmosférica reportada varía entre 87.8% y 91.7%.

Precipitación: Las precipitaciones de la zona son bajas, registrando los valores máximos de 35.7 mm y
14.3 mm para el mes de febrero del 2010 y enero del 2009 respectivamente.

Velocidad y Dirección del Viento: La velocidad media del viento durante los años evaluados, varía
entre los valores de 3.5 a 7.6 mís. los vientos tiene una predominancia hacia el Este.

Recursos Hídricos: La zona de estudio carece de agua superficial sin embargo por la zona se
encuentra pasando el canal Chavimochic.

Geología: Se ha identificado y delimitado seis (06) unidades hidrogeológicas: Afloramientos rocosos,
Depósitos aluviales, Depósitos coluviales, Depósitos de dunas, Mantos de arena por aspersión eólica,
Depósitos marinos

Suelos: El suelo es utilizado principalmente para el desarrollo de procesos industriales donde se
empacan productos como los espárragos blancos y/o verdes, más no el cultivo de los mismos.
Capacidad de Uso Mayor de la Tierras: La Región con mayor cultivo es la Libertad con un 56.5%
predominando los cultivos de caña de azúcar, el arroz cáscara, el maíz amarillo duro y el fríjol.

Uso Actual de las Tierras: El distrito de Salaverry posee una superficie de 29588  hectáreas-ha
cultivadas.

Paisaje Escénico: Dentro del área de estudio, no puede apreciarse algún elemento de paisaje
significativo, debido a que el área próxima es de uso agrícola

B. Medio Biológico:

+  Ecorregion (Desierto del Pacifico),

+ Zona de vida (Desierto Desecado Subtropical (dd-S).

+ Fauna General (Gaviota, Chorlo, Playero, Golondrina, Gorrión).

C. Medio Socioeconómico y de Interés humano

+ Población: Total-13892, Urbana-13830, Rural-62 , Hombres-6852, Mujeres-7040

+ Educación: El 9.7% de la población del distrito es analfabeta, siendo el 4.3% del total de la
población varones y el restante 5.4% mujeres.

+ Vivienda: Casas independientes el 95.9%, 3.0% viviendas improvisadas y el 1.1% restante otro
tipo de vivienda.

+ Agua potable y Saneamiento: El abastecimiento de agua potable el 56.7% es de red pública
dentro de la vivienda, 4.0% de red pública fuera de la vivienda, 5.6% de pilón de uso público, 6.2%
de un vecino, 18.6% de pozos y el restante 5.9% de otros tipos de abastecimientos

+ Alumbrado público: el 89% de las viviendas poseen alumbrado eléctrico por red pública y el
restante 11% no lo posee.

+ Salud: El 44% de la población total del distrito de Salaverry no cuenta con ningún tipo de seguro de
salud, luego el 22% de la población cuenta con el SIS, el 29% con ESSALUD y el restante 5% con otro
tipo de seguro.

+ Actividad Económica: El 11.3% de la PEA se dedica a actividades primarias tales como las
agropecuarias, donde el 70.5% de este grupo es conformado por varones., dicha actividad casi se
equipara con el comercio de vehículos que es realizada por el 16.3% de la PEA de la cual el 50.6% son
mujeres.

+ Ambiente de interés Humano: En el área de la empresa y en el entorno no existen áreas
Arqueológicas, históricas, científicas u áreas naturales protegidas que puedan ser afectadas por las
actividades de la Empresa.

D. Análisis de Vulnerabilidad

Matriz de Calificación de Riesgos
RIESGO TIPO. 'ROBABILIDAD CAUSA EFECTO OBSERVACIONES
Liberación de energía del Daños en la La probabilidad de que ocurra un
Sismo | Natural MN interior de la Tierra mediante | — infraestructura por — | movimiento sísmico es media, Estos no

DANPER TRUJILLO SAC ECOCONSULT PERU SAC
el movimiento entre placas
tectónicas.

derrumbes
Paralización de las
actividades laborales.
Personal herido.

se pueden controlar debido a que es un
evento natural que no se puede estimar
su ocurrencia, pero el personal debe de
estar capacitado para poder tomar las
medidas adecuadas frente a este tipo
de eventualidad.

Liberación de energía
sismo) causando el Daños enla .
(sismo) . La probabilidad de que ocurra un
Tsunamis | Natural Nula movimiento vertical de las infraestructura.
Ñ r Tsunami es nula.
masas de tierra que hay a lo Personal herido
largo de las líneas de falla
. Daños en la a
. Precipitaciones constantes, . La probabilidad de que ocurra una
Inundación | Natural Nula , infraestructura. da
cercanía a cuerpos de agua : inundación es baja,
Personal herido
Pérdida de -
o . . Es un evento de ocurrencia media
. Corto circuito, por instalación infraestructura e n
Incendio — | Operacional circulo, ! debido a que se cuenta con una
eléctrica inadecuada instalaciones a
% o correcta instalación.
Daño a los trabajadores
El personal que labora dentro de las
. Perdida de equipos y de | instalaciones de la empresa cuenta con
Manejo inadecuado de equipos y S mp! e
Peligros . maquinaria. sus respectivos equipos de protección
Operacional Baja equipos y maquinaria en las a
laborales equipos Personal que labora — | además que se encuentran capacitados
instalaciones de la empresa : p
heridos. en el uso adecuado de equipos y
maquinaria con la que trabajan.

4. DESCRIPCION DE LAS ACTIVIDADES

La actividad que se desarrolla en las instalaciones es el proceso de “Empaque de Productos Frescos”. El
empaque de productos corresponde a esparrago verde y esparrago blanco. Considerandose las siguientes
actividades:

+ Recepción de Materia Prima: La materia prima es recepcionada, se pesos por lote con sus respectivos
turnos y calidad con la que ingresa el producto. Se hace una evaluación visual para determinar que lotes-
turnos de materia prima se encuentran aceptables, identificando al proveedor y tamaño del lote.

+ Lavado: Para eliminar la arena, impurezas y parte de la carga microbiana que trae el espárrago del campo,
utilizando un desinfectante en el agua de lavado

+  Hidrocooler y desinfección de materia prima: Etapa de desinfección. Después de su enfriado la materia
prima completamente limpia y desinfectada a una temperatura adecuada pasa a la cámara de materia prima.

+ Conservación en cámara de frio (materia prima): El espárrago es almacenado bajo condiciones de
temperatura y humedad, para que no se modifiquen las cualidades organolépticas de la materia prima.

+ Selección: Se selecciona y clasifica los turiones de acuerdo al calibre o diámetro del turión, longitud y
especificación de calidad de proceso, separando a su vez los turiones no aptos y los materiales extraños.

+ Limpieza (Aplica a esparrago blanco): Se limpia el espárrago blanco listo para ser empacado, eliminando
las bracteas oxidadas y arenilla que se encuentre dentro de las bracteas.

+  Codificado y armado de cajas: Los operarios se encargan de armar las cajas plásticas de polipropileno
donde se empaca el espárrago, escribiendo en ellas el juliano, mes, día, peso, etc. Luego las cajas con paños
son colocada sobre unos ganchos de la faja (Cadena) transportadora aérea.

+  Empacado / Pesado / Etiquetado

+  Empacado: Aplica a Esparrago Verde (EV): El espárrago es seleccionado, maquillado, agrupado en bantch,
cortado y colocado en cajas, las cuales quedan listas para ser codificadas y llevadas al hidrocooler.

+ Pesado: Puede ser bantch x bantch o caja completa dependiendo del cliente. El operario va introduciendo
cada bantch y ordenándolo dentro de las cajas de modo que ninguna sufra daño llegando a completar el peso
asignado (esto puede variar de acuerdo a la exigencia del cliente).

+ Etiquetado: Los etiquetadores realizan el etiquetado de los bantch.

+  Codificado del Producto: Los operarios recogen las cajas con producto terminado y codifica cada caja con
un marcador indeleble indicando la calidad empacada, así como también el número de mesa donde se ha
terminado el producto para poder tener un control más especifico en el caso de encontrarse problemas al
momento de realizar el control de calidad, llevándolas luego son colocadas a una faja transportadora de cajas
la cual son transportadas hasta el hidrocooler de duchas.

DANPER TRUJILLO SAC ECOCONSULT PERU SAC

Hidrocooler de producto terminado: El producto ingresa al hidrocooler de PT que contiene agua con
desinfectante DES-3 y a una temperatura del agua 0.5 a2*C.

Embolsado: Los bantch de espárrago verde son depositados en las canastillas metálicas para su respectiva
centrifugación. Estos bantch son colocados en bandejitas con un peso según especificación del producto y
selladas a través de una máquina. Finalmente las bandejitas son colocadas en los trays y paletizadas
almacenándose en la cámara de producto terminado.

Conservación en cámara de frio (Producto Terminado): Etapa en la cual las cajas de producto terminado
son almacenadas en la cámara de almacenamiento en frío (producto terminado) a condiciones de humedad y
temperatura especificas, 95 — 100% y 1 a 2 C respectivamente.

Paletizado: Distribuidas las cajas de producto terminado sobre las parihuelas procediendo a su posterior
enzunchado según las especificaciones de embalajes.

Despacho: Los pallets son llevados desde la cámara de almacenamiento en frío de producto terminado
pasando por la cámara de despacho y siendo colocados dentro del thermoking formando dos filas y teniendo
el mayor cuidado posible para no ocasionar daños ya sea a las cajas, zunchos , etc.

DANPER TRUJILLO SAC ECOCONSULT PERU SAC
E | in
sen Apu con impurezas, arena y
desintectante

Desinteciama ———

Tuniones que no pasaron
selección y materiales extraños

Calas de propteno sin
Armar

5. IDENTIFICACION Y EVALUACIÓN DE IMPACTOS AMBIENTALES

A continuación se identificarán y evaluarán los impactos ambientales que generen las actividades de la empresa
DANPER TRUJILLO SAC- PLANTA DE EMPAQUE DE PRODUCTO FRESCO. En dicho análisis se toman en
cuenta los elementos o componentes del ambiente susceptibles de ser afectados por las actividades que realizas.

5.1 Descripción de los Impactos Ambientales

Generación de empleo Generación directa de empleo, es decir, todos los puestos de trabajo que demanda el

DANPER TRUJILLO SAC ECOCONSULT PERU SAC

Calidad de aire

desarrollo de las actividades de la empresa

La generación de partículas en suspensión.

Ruido

Incremento de los niveles de ruido

Contaminación del suelo

El riesgo de compactación de los suelos está relacionado con la generación de residuos y el
manejo que se le viene dando.

Agua

Consumo
Generación de efluentes.

Paisaje flora y fauna

Perturbación ecológica

Riesgo de accidentes

Este impacto ha sido calficado poco significativo, de influencia puntual, y de baja
probabilidad de ocurrencia; lo que le confiere poca significación ambiental.

6. PLAN DE MANEJO AMBIENTAL

El Plan de Manejo Ambiental permitirá minimizar los impactos ambientales negativos que se generan como
consecuencia de las actividades de DANPER TRUJILLO SAC- PLANTA DE EMPAQUE DE PRODUCTO

FRESCO.

DANPER TRUJILLO SAC

ECOCONSULT PERU SAC

RECEPCION DE LA MATERIA PRIMA

Recepción, verificación de peso por
tumo, control de calidad y una
evaluación visual.

Aire: Suspensión de material particulado y
malos olores (descomposición).

Ruido: Incremento de los niveles de ruido.
Suelo: Generación de residuos sólidos.

Control de la generación polvos y

partículas.
Control de emisión de gases de
composición.

Control, disposición y manejo de

residuos sólidos
Utilización de
amortiguadores de ruido

implementos

Planta de tratamiento de aguas
residuales.

Adecuada gestión en el manejo de
residuos sólidos.

Sistema de absorción de aire.

EPP's (tapones y orejeras)

LIMPIEZA Y LAVADO

Eliminación de arena, impurezas y
carga microbiana y desinfección en
aqua.

Aire: Suspensión de material, malos olores
Ruido: Incremento de los niveles de ruido.
Suelo: Generación de residuos sólidos.
Agua: Consumo del recurso y la
generación de efluentes líquidos.

Control del consumo de agua.

Control y aprovechamiento de
efluentes — mediante sistemas — de
filración.
Control de generación de polvos y
partículas.
Control, disposición y manejo de

residuos sólidos
Control de emisión de gases de
descomposición.

Planta de tratamiento de aguas
residuales.

Adecuada gestión en el manejo de
residuos sólidos.

Sistema de absorción de aire.

EPP's (tapones y orejeras)

HIDROCOOLER Y DESINFECCION DE

Desinfección y enfriamiento.

Aire: Vapor de agua
Ruido: Incremento de los niveles de ruido.

Captación del vapor de agua para su
reutlización.
Control de la generación polvos y

Planta de tratamiento de aguas
residuales.
Adecuada gestión en el manejo de

amortiguadores de ruido

MATERIA PRIMA : : NAO partículas. residuos sólidos.
Suelo: Generación de residuos sólidos. , ,
Utilización de implementos | Sistema de absorción de aire.
amortiguadores de ruido EPP's (tapones y orejeras)
CONSERVACION EN CAMARA DE | Almacenado en condiciones 48 | ego: tncremento delos iveles de mido. | UIIZaCIÓn —— de MPIBMETiOS | pps paggngs y orejeras)
FRIO (MATERIA PRIMA) temperatura y humedad. "| amortiguadores de ruido Pones y orel!
. Control de la generación polvos y | Adecuada gestión en el manejo de
Seleccionar, dlasifica, | 2 go. de los niveles de rd col A
SELECCIÓN especificación de calidad y | RUo: Incremento delos niveles de ruido. | partículas residuos sólidos.
eraración Suelo: Generación de residuos sólidos. — | Utiización de implementos | Sistema de absorción de aire.

EPP's (tapones y orejeras)

LIMPIEZA (ESPARRAGO BLANCO)

Limpieza y eliminación

Agua: Generación de Efluentes Líquidos y
consumo del recurso.

Aire: Malos Olores mínimos

Ruido: Incremento de los niveles de ruido.
Suelo: Generación de residuos sólidos.

Control del consumo de agua.

Control y aprovechamiento de
efluentes — mediante sistemas — de
filración.

Control, disposición y manejo de

residuos sólidos.
Control de emisión de gases de

Planta de tratamiento de aguas
residuales.

Adecuada gestión en el manejo de
residuos sólidos.

Sistema de absorción de aire.

descomposición. EPP's (tapones y orejeras)
Utilización de implementos
amortiguadores de ruido

DANPER TRUJILLO SAC ECOCONSULT PERU SAC

Corte, maquillado y colocación de
ligas.(esparrago blanco)

Control de la generación polvos y

Adecuada gestión en el manejo de

EMPACADO / PESADO / lgas.fesparago blanco). , | Ruido: Incremento de ls niveles de ruido. .| partículas residuos sólidos.
ETIQUETADO ccionado, maquillado, cortado y lo: Ceneración de residuos sólidos. — | Utiización de implementos | Sistema de absorción de aire.
encajado (esparrago verde) . y )
, amortiguadores de ruido EPP's (tapones y orejeras)
Pesado y etiquetado.
Contvol de la generación polvos y
Recolección, codificación, | Ruido: Incremento de los niveles de ruido. . | partículas Sistema de absorción de aire.
CODIFICADO DEL PRODUCTO ocación y transportado. Suelo: Generación de residuos sólidos. | Utlización de implementos | EPP's (tapones y orejeras)

amortiguadores de ruido

Control de la generación polvos y

HIDROCOOLER DEL PRODUCTO . Ruldo: Incremento de los niveles de ruldo. | partículas Sistema de absorción de aire.
Ingreso al hidrocooler. Suelo: Generación de residuos sólidos. — | Ullización de implementos | 0% ,
TERMINADO . EPP's (tapones y orejeras)
Agua: Consumo del recurso. amortiguadores de ruido
Control del consumo de agua.
nen. Hasan Sed Control de la generación polvos y
isposición, clasificación Según | Ruido: Incremento de los niveles de ruido. | partículas. Sistema de absorción de aire.
EMBOLSADO peso, especificación y sellado; : to de los niveles x d )
Suelo: Generación de residuos sólidos. — | Utiización de implementos | EPP's (tapones y orejeras)
almacenamiento. .
amortiguadores de ruido
CONSERVACION EN CAMARA DE — | Almacenamiento. en temperatura Ubiización de implementos

FRIO (PRODUCTO TERMINADO)

espedificas.

Ruido: Incremento de los niveles de ruido.

amortiguadores de ruido

EPP's (tapones y orejeras)

Control de la generación polvos y

Ruido: Incremento de los niveles de ruido. | particulas Sistema de absorción de aire.

PALETIZADO Enzunchado y embalado. Suelo: Generación de residuos sólidos. — | Utlización de implementos | EPP's (tapones y orejeras)
amortiguadores de ruido
Control de la generación polvos y

, Ruido: Incremento de los niveles de ruido. | particulas Sistema de absorción de aire.

DESPACHO Traslado y colocación. Suelo: Generación de residuos sólidos. | Utlización de implementos | EPP's (tapones y orejeras)

amortiguadores de ruido
DANPER TRUJILLO SAC ECOCONSULT PERU SAC

Cronograma de Implementación

CRONOGRAMA DE IMPLEMENTACIÓN

teraño 2do año
COMPONENTE AMBIENTAL | — ALTERNATIVAS DE SOLUCIÓN MESTRE
1[2J3[+]1]2]3 4
Elaboración plan de manejo de residuos. P Enero 2013 | Julio 2013
Tnginisión plan de mane de > Agosto 2013. | Diciembre
Generación de residuos residuos. Área de Medio Ambiente DANPER S.A. - Planta de Empaque de Productos
sólidos Actualización plan de manejo de Frescos Ca .
izaci j e pu
residuos. P_ | Noviembrez013 | nacosito
renovarse
TRIMESTRE
1J2]3]s[1]2]3 4
, Monitoreo ambiental (CO2, NOX, SO: Octubre
Generación de gases HS). Área de Medio Ambiente DANPER S.A. - Planta de Empaque de Productos | P Mayo 2013 2018
Generación de Partículas , Frescos Octubre
Suspendidos Monitoreo ambiental (PM10, PM2.5) P Mayo 2013 20ta
COMPONENTE AMBIENTAL. ALTERNATIVAS DE SOLUCIÓN CRONOGRAMA DE [Responsabilidad | Tipo | Fecha [  Fechade []

DANPER TRUJILLO SAC ECOCONSULT PERU SAC

IMPLEMENTACIÓN

ter año 2do año
TRIMESTRE
2]3]4]1[2[3]4
rea de Medio Ambiente
. DANPER SAA. - Planta de Mayo
Generación de efluentes Cumplir con el Programa de Monitoreo de Agua establecido en el PAMA. Empaque de Productos P 201 Octubre 2018
líquidos. Frescos
Planta de tratamiento para efluentes
TRIMESTRE
2]3]4]1[2[3[4
Mayo | Cada vezque
Renovación y compra de equipos de protección respiratoria(mascarillas) prod necesite
renovarse.
. . Área de Seguridad y Salud mero | Cada vez que
Generación de partículas de en Renovación y compra de equipos de protección auditiva. Ocupacional DANPER S.A. — P 2003 necesite
los ambientes de trabajo. Planta de Empaque de renovarse.
Implementación de instructivos de uso obligatorio de equipos de equipos de protección Productos Frescos “Agosto Diciembre
personal. 2013 2018
Charlas de concientización al personal en uso de equipos de protección personal. A Mayo Octubre 2018
COMPONENTE ALTERNATIVAS DE SOLUCIÓN CRONOGRAMA DE IMPLEMENTACIÓN | |
DANPER TRUJILLO SAC ECOCONSULT PERU SAC

AMBIENTAL

TRIMESTRE
[als 92] fa
Evaluar e identificarlas áreas con mayor
riesgo, expresándolo en un mapa de aorizora | Cadavez que
riesgos, para luego ser publicado en un necesite renovarse
área visible.
Área de Seguridad y
Riesgo de Implementar un programa de Salud Ocupacional
. capacitaciones al personal en diversos DANPER S.A. - Planta a
accidentes temas de actitudes preventivas de de Empaque de P Abril 2013 Octubre 2018
acuerdo a la actividad que realizan. Productos Frescos
Implementar un plan de señalización de o
ada vez que
seguridad sobre identificación de peligros Agosto 2013 .
y fiesgos en la empresa. necesite renovarse

DANPER TRUJILLO SAC ECOCONSULT PERU SAC

7. MONITOREO AMBIENTAL

Los parámetros considerados para el monitoreo se establecieron en función a las actividades que se desarrollan
en la empresa, así como a las fuentes de emisión de contaminantes detectados. En ese sentido se determinó la
medición de PM10, PM 2.5 (por presencia de polvos y movimientos por los vientos en la zona), Dióxido de azufre,
Oxido de nitrógeno, Sulfuro de Hidrogeno y Monóxido de Carbono, ruido ambiental y ocupacional.

7.1 Calidad de aire

Cuadro N? 7.1: Ubicación de los puntos de muestreo Barlovento y Sotavento en el área de estudio
ITEM PUNTOS DE

MUESTREO UBICACIÓN PARÁMETRO EVALUADO
CA o Partículas (PM10)- (PM2.3)
j Barlovento Entrada - Vigilancia Dióxido de Azufre (SO)
az Óxidos de Nitrógeno (NOS)
2 S Parte posterior de la Planta Monóxido de carbono (CO)
otavento

Hidrogeno sulfurado (H25)

Cuadro N? 7.2: Resultados de parámetros evaluados para calidad de aire

Estación Ubicación puto | Pm25 [| co EN NOz HS
Hg/Smi
CA-01 Entrada - Vigilancia 45.593 | 22052 | 3959.98 | 0.136 327 0.273
CA-02 Parte posterior de la Planta 18.595 | 13-171 | 18284 | 0:36 3.27 0.273
Estándar 1501) 650 | 300005) | 8%, | 200% 1507
1DS N* 074-2001-PCM.
2DS N* 003-2008-MINAM

Hg/Smi: microgramos por estándar metro cúbico
7.2 Ruido Ambiental

Cuadro N* 7.3 Resultados de Intensidad de Ruido Ambiental

ES l

R-A1 Garita de control 56.2 64.7 62.3
R-A2 Limite Izquierdo 50.1 53.7 52.3
R-A3 Límite superior Izquierdo 53.9 56.8 55.6 80 dB
R-AS Punto medio de los limites Superiores 45.4 59.2 56.4
R-A5 Limite Derecho 48.2 55.1 52.9
R-A6 Límite Inferior Derecho 42.5 53.1 50.5

1Reglamento de Estándares Nacionales de Calidad Ambiental para Ruido Decreto Supremo N* 085-2003-PCM

7.3 Ruido Ocupacional

Cuadro N? 7.3 Resultados de Intensidad de Ruido Ocupacional

RO1 Entre línea 2 y 3 - Sala de Proceso 806
R-02 | Inicio de Hidrocooler - Producto Terminado 718 815 789
R-03 Frente cámara de producto terminado 805 891 86,7
R-04 Cámara de embolsado 68.4 737 718
R-05 Cámara de Producto Terminado 70.7 79.9 714 858
R-06 Oficina de Producción 614 65.9 642
R-O7 Zona de armado de caja 603 825 795
R-08 Frente zona de compresora 76.7 787 778
R-09 Frente zona de equipo de fío 831 853 843
RA10 Taller de mantenimiento 486 82.0 79,0

DANPER TRUJILLO SAC ECOCONSULT PERU SAC
7.4 Efluentes líquidos

Cuadro N* 3.9
Resultados del Monitoreo de Calidad de Efluentes líquidos
2 Unidades de
Estación Parámetro Ubicación Concentración medición
Aceites y Grasas 95 mglL.
DBOs 415 MglL.
DQO, 680 MglL.
Oxigeno Disuelto 0.2 MglL.
Ala entrada de |
EF-01 Sóldos Sedimentables A aguna de N.D. MULA
Sólidos Totales en Oxidación 141 ML
Suspensión
Colformes Termo 46000000 NMP/100 mL
tolerantes
Coliformes totales 1 300000000. NMP/100 mL
Aceites y Grasas 28 mglL.
DBOs 240 MglL.
DQO, 412 MglL.
Oxigeno Disuelto Ala Salida de la 48 MglL.
EF-02 Sólidos Sedimentables Laguna de N.D. mUUn
Sáidos Totales en Oxidación e Mol.
uspensión
Colformes Termo 330000 NMP/100 mL
tolerantes
Coliformes totales 1 4900000 NMP/100 mL

Se han tomado en cuenta el ECA Categoría 3. Agua para riego de vegetales y bebida de animales.

8. PLAN DE MANEJO RESIDUOS SÓLIDOS

La presente evaluación respecto a la gestión de Residuos Sólidos, que viene realizando la empresa DANPER
TRUJILLO SAC, se ha realizado considerando los aspectos contemplados en la Ley General de Residuos Sólidos
N? 27314, el reglamento de la mencionada Ley (D.S. N* 057-2004-PCM) y demás normativas existentes referidas

a la gestión de residuos sólidos

A continuación, en el plan encontraremos procedimientos para minimizar, segregar, almacenar, transportar y
disponer los desechos generados durante las actividades de la empresa DANPER TRUJILLO SAC
Cuadro N'8: Clasificación de los residuos sólidos

COMPOSICIÓN FÍSICA DEL GUSSIFiGNCIÓNIDER o DE TRASLADO Y
RESIDUO PROCEDENCIA PELIGROSIDAD DISPOCISION FINAL
Basura común Comedor No peligroso
Residuos orgánicos Domésicos No peligroso Camión municipal
Icomedor/Planta industrial.
Hojalata Industrial No peligroso
Vidrio Industrial No peligroso
Plástico Industrial No peligroso Comercialización
Madera Industrial No peligroso
Chatarra Industrial No peligroso
Cartón Industrial No peligroso.
Lodos Planta de tratamiento de Peligroso
agua
Aceite y petróleo residual Industrial Peligroso
Fluorescente Industrial Peligroso
Recipientes de productos Industrial Peligroso
Pilas Industrial peligroso
tóner Industrial Peligroso
Cintas de impresión Industrial Peligroso El traslado lo realiza
Waypes Y trapos industrial Peligroso SATISAC E.LR.L., para su
Agujas contaminadas Centro medico Peligroso disposición final.
Envases medicinales Centro medico Peligroso
Algodones, guantes Centro medico Peligroso

(*) Generación variable. Se va almacenando para su posterior traslado en cantidades mayores.

DANPER TRUJILLO SAC

ECOCONSULT PERU SAC

Se mantendrá un sistema de registro para conocer los movimientos en cuanto a generación y disposición final de
los residuos, junto con las charlas de capacitación a los trabajadores.

9. PLAN DE PARTICIPACION CIUDADANA

El plan de participación ciudadana pretende desarrollar procedimientos y actividades con pobladores que habita
en el área de influencia para dar a conocer las características de las actividades de la planta, para verificar si son
afectados o beneficiados por impactos económicos, sociales o ambientales productos de la actividad.

Este programa incluye medidas para la difusión del Plan de Manejo Ambiental. Así mismo, se propone los
lineamientos de acción que se cumplirán por parte de los involucrados.

9.1 Mecanismos de participación ciudadana

Mecanismos de Comunicación del Plan de Manejo Ambiental : Taller participativo para dar a
conocer el Plan de Manejo Ambiental

- Mecanismos de Cuidado del Medioambiente: Reuniones informativas sobre temas ambientales
Mecanismos de intervención de los grupos de interés : Buzones de Observaciones o Sugerencias-
Encuestas de opinión
Mecanismos de difusión: Entrega de folletos informativos de los avances del plan de manejo ambiental,
Entrega de folletos informativos en temas ambientales, Elaboración de letreros informativos

9.2 Responsable del Plan de Participación ciudadana

El responsable de la implementación de los mecanismos de participación ciudadana será el Supervisor de medio
ambiente quien formara un equipo responsable, que se encargue de los mecanismos de participación ciudadana.
Llevara un control de los registros de la implementación así como los documentos (fotos, archivos, videos y otros),
que acrediten el desarrollo de los mecanismos desarrollados.

10. PLAN DE CIERRE

El Plan de cierre consiste en la elaboración de un conjunto de medidas orientadas, en el mejor de los casos, a
llevar el lugar geográfico usado a su estado original o normal, es decir, restablecer la comunidad biológica y
animales característicos se encuentren presentes y vivan normalmente como antes de llevar a cabo el desarrollo
de las actividades en la empresa.

El desarrollo de un plan de abandono para la empresa DANPER TRUJILLO SAC, requiere consideraciones tanto
técnicas como sociales, para lo cual es de suma importancia analizar y correlacionar las condiciones geográficas
de la ubicación de la empresa, y el uso final que tendrá el área.

Información al Ministerio de Agricultura : Antes de iniciar las actividades se deberá informar a la autoridad
competente la fecha a partir de la cual la empresa DANPER TRUJILLO SAC - PLANTA DE EMPAQUE DE
PRODUCTO FRESCO, dejará de funcionar, así como la fecha de inicio del Plan de Abandono.

11. PROGRAMA DE EDUCACION AMBIENTAL

Este programa está dirigido al compromiso que deberá asumir el Contratista en ofrecer capacitación y sensibilizar
a todo su personal laborante en la empresa, en dos aspectos principales a saber: que los trabajadores no realicen
acciones que de forma directa o indirecta afecten negativamente el entorno ecológico del proyecto y su área de
influencia. Tematica:

+ Impactos de la Generación de ruido Ambiental y ocupacional

+ Prevención y mitigación del ruido ambiental y ocupacional

+ Límites Máximos Permisibles y Estándares Nacionales de Calidad ambiental
+ Impactos del inadecuado tratamiento de efluentes líquidos

+ Estándares de Calidad Ambiental

+ Salud y Seguridad en el trabajo

+ Análisis de Incidentes y Accidentes en el trabajo

+ Prevención de Problemas Ergonómicos

+ Inducción al personal sobre la importancia del Uso de Los EPPS

+ Importancia de la Gestión y Manejo de Residuos Sólidos

+ Clasificación de Residuos sólidos, segregación, reducción, reciclaje y reutilización
+ Gestión y manejo de residuos sólidos orgánicos

DANPER TRUJILLO SAC ECOCONSULT PERU SAC
